                                                    JS-6
 1

 2

 3

 4

 5

 6

 7

 8                     UNITED STATES DISTRICT COURT
 9                    CENTRAL DISTRICT OF CALIFORNIA
10
                                     )
11                                   ) Case No.: CV 19-04897-CJC(SSx)
                                     )
12
     KENNETH YOON,                   )
                                     )
13                                   )
             Plaintiff,              )
14                                   ) JUDGMENT
         v.                          )
15                                   )
                                     )
16
     SAJO OYANG CORPORATION, et al., )
                                     )
17                                   )
             Defendants.             )
18                                   )
                                     )
19                                   )
                                     )
20                                   )
                                     )
21

22

23

24

25

26

27

28   //

                                       -1-
 1         Plaintiff Kenneth Yoon brought this action against Defendants Sajo Oyang
 2   Corporation, Jin Woo Joo, and Sajo Group. Defendants’ motion to dismiss for failure to
 3   state a claim came for consideration before this Court. The Court hereby ORDERS that:
 4

 5         1.    Defendants’ motion to dismiss is GRANTED.
 6

 7         2.    Plaintiff’s Complaint is DISMISSED WITH PREJUDICE, pursuant to
 8               Federal Rule of Civil Procedure 12(b)(6), based on res judicata.
 9

10         3.    Plaintiff shall pay $4,898 to Defendants’ counsel as monetary sanctions for
11               Defendants’ costs and fees incurred in connection with bringing their motion
12               to dismiss.
13

14         DATED:      July 23, 2019
15                                               __________________________________
16                                                     CORMAC J. CARNEY
17                                               UNITED STATES DISTRICT JUDGE
18

19

20

21

22

23

24

25

26

27

28


                                                -2-
